Title: From George Washington to the Commissioners for the Federal District, 13 April 1791
From: Washington, George
To: Commissioners for the Federal District



Gentlemen,
Richmond [Va.], April 13, 1791.

Agreeably to the assurance given to Mr Carroll, I applied, immediately upon my arrival in this city, to Governor Randolph for two thousand dollars for federal purposes under your direction. Although by the law of this State, the payments of the one hundred and twenty thousand dollars are to be made by installments, the Governor is well disposed to advance the money at earlier periods—but alas! the treasury is empty—He has promised me however that, so soon as he can obtain the above sum, it shall be remitted or made subject to your draught.
My anxiety to have the agreement which was entered into at Georgetown on the 30th ult. carried into full and complete effect, by legal conveyances, is such (thereby leaving nothing to chance) that I cannot forbear repeating my wish that it may be done without delay, notwithstanding the persuasion I am under that the propriety of the measure will prompt you to the execution of the business in a manner best calculated to answer the public purposes.
It having been intimated to me that the Proprietors of Georgetown are desirous of being comprehended within the limits of the federal city, I see no objection to the measure provided the Land holders, adjoining to it, included within the red lines of Messrs Beatty and Orme’s survey, referred to in the first offer from Georgetown, agreed to cede to the public on the same terms with those under the last (or combined) agreement—and if those within the blue lines are likewise desirous of being comprehended, on the same terms, it may be done—The doing of which would only place them on the same footing with the rest of the Subscribers, at the same time that it would render the plan more comprehensive, beneficial, and promising—drawing the centre of the federal city nearer to the present town.

If this measure is seriously contemplated the present is the fit moment for carrying it into effect; because, in that case it will become part of the original plan, and the old and new towns would be blended and assimilated as nearly as circumstances will admit—and Major L’Enfant might be instructed to lay out the whole accordingly. I have the honor to be, Gentlemen, Your most obedient Servant

Go: Washington


P.S. Since writing the foregoing I have again conversed with Governor Randolph, and have drawn upon him, payable to your order, for forty thousand dollars, being the first installment—one thousand of which he hopes to have ready within a few days—the remainder to be subject to your draughts. He will endeavor to transmit the money so as to prevent trouble or inconvenience—but, on this head he will write to you himself more at large.


G.W.
